    Case 4:18-cv-00519-ALM Document 57 Filed 02/05/20 Page 1 of 3 PageID #: 1820




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION


      WAPP TECH LIMITED PARTNERSHIP
      |and WAPP TECH CORP.,

                       Plaintiffs,
                                                               C.A. No. 4:18-cv-00519-ALM
               v.

      BANK OF AMERICA CORP.,                                   JURY TRIAL DEMANDED

                       Defendant.


                       ORDER FOCUSING PATENT CLAIMS AND PRIOR
                                ART TO REDUCE COSTS


The Court ORDERS as follows:

         1.         This Order supplements all other discovery rules and orders. It streamlines the

issues in this case to promote a “just, speedy, and inexpensive determination” of this action, as

provided by Federal Rule of Civil Procedure 1.


    Phased Limits on Asserted Claims and Prior Art References


          2.        By March 2, 2020, the date set for completion of claim construction discovery

pursuant to P.R. 4-4, the patent claimant shall serve a Preliminary Election of Asserted Claims,

which shall identify no more than ten claims from each of the three asserted patents 1 across the

three cases styled Wapp Tech Limited Partnership et al. v. Seattle SpinCo, Inc., et al., C.A. No.

4:18-cv-00468-ALM (E.D. Tex.); Wapp Tech Limited Partnership et al. v. Wells Fargo &




1
    The asserted patents are U.S. Patent Nos. 9,971,678, 9,298,864, and 8,924,192.
 Case 4:18-cv-00519-ALM Document 57 Filed 02/05/20 Page 2 of 3 PageID #: 1821



Company, C.A. No. 4:18-cv-00501-ALM (E.D. Tex.); and Wapp Tech Limited Partnership et al.

v. Bank of America Corp., C.A. No. 4:18- cv-00519-ALM (E.D. Tex.). Not later than March 16,

2020, which is 14 days after service of the Preliminary Election of Asserted Claims, the patent

defendants shall serve a Preliminary Election of Asserted Prior Art, which shall assert no more

than twelve prior art references against each of the three asserted patents across the three cases

referenced above. 2

       3.      No later than May 25, 2020, which is 28 days before the service of expert reports

by the party with the burden of proof on an issue, the patent claimant shall serve a Final Election

of Asserted Claims, which shall identify no more than five asserted claims per patent from among

the ten previously identified claims across the three cases. By June 22, 2020, the date set for the

service of expert reports by the party with the burden of proof on an issue, the patent defendant

shall serve a Final Election of Asserted Prior Art, which shall identify no more than six asserted

prior art references per patent across the three cases from among the twelve prior art references

previously identified for that particular patent. For purposes of this Final Election of Asserted Prior

Art, each obviousness combination counts as a separate prior art reference.


       Modification of this Order

       4.      Subject to Court approval, the parties may modify this Order by agreement, but

should endeavor to limit the asserted claims and prior art references to the greatest extent possible.

Absent agreement, post-entry motions to modify this Order’s numerical limits on asserted claims

and prior art references must demonstrate good cause warranting the modification. Motions to




 2
   For purposes of this Order, a prior art instrumentality (such as a device or process) and
 associated references that describe that instrumentality shall count as one reference, as shall the
 closely related work of a single prior artist.

                                                   2
     Case 4:18-cv-00519-ALM Document 57 Filed 02/05/20 Page 3 of 3 PageID #: 1822
.


    modify other portions of this Order are committed to the sound discretion of the Court. 3


           IT IS SO ORDERED.

           SIGNED this 5th day of February, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




     3
      This Order contemplates that the parties and the Court may further narrow the issues during
     pretrial proceedings in order to present a manageable case at trial.
                                                     3
